Citation Nr: 1103403	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-40 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

Entitlement to service connection for nasal polyps and sinusitis 
as secondary to service-connected asthma.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to August 1998

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In 
December 2010, the Veteran testified before the undersigned via 
video conference from the RO.  

The Veteran has clarified that he is seeking secondary service 
connection in this case, as indicated on the front page of this 
decision.  


FINDING OF FACT

The Veteran's polyps and sinusitis are etiologically related to 
service-connected asthma.


CONCLUSION OF LAW

Polyps and sinusitis are proximately due to or the result of, the 
service-connected asthma disability.  38 U.S.C.A. § 1101 (West 
2002 & Supp. 2010); 38 C.F.R. 
§§ 3.310(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Secondary Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection for 
a disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims ("the Court") has held that there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Additionally, when 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service connected condition, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  This analysis is not correct.  Rather, the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that must 
be satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, 
it is the Veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity, and that it 
is not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  In sum, 
38 C.F.R. 
§ 3.310(b) appears to place substantive evidentiary restrictions 
on a Veteran before aggravation may be conceded, and these 
restrictions appear to have no basis in the Allen decision 
itself.  

In this case, the Veteran's claim was filed after the effective 
date of the revised regulation (October 10, 2006).  However, the 
claim is not being granted on the basis of aggravation.  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) competent evidence of a 
current disability; (2) a service-connected disability; and (3) 
competent evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin, 11 
Vet. App. at 512.  

The record reflects that the Veteran has had nasal polyps and 
sinusitis for years.  In August 2005, he underwent a polypectomy 
and endoscopic sinus surgery for complete bilateral nasal 
obstruction due to the polyps.  Despite the surgery, the Veteran 
has continued to be treated for additional polyps as well as 
sinusitis.  

During treatment in December 2007, the Veteran inquired of the VA 
examiner whether his asthma caused his polyps or vice versa.  The 
examiner replied that in many cases, the two disorders go hand in 
hand, but they do not cause each other.

In May 2008, the Veteran was receiving treatment from another VA 
examiner and posed an inquiry as to whether asthma causes nasal 
polyps.  This examiner essentially responded that there was a 
well-known relationship between asthma and nasal polyps as well 
as sinusitis.  

In support of his claim, the Veteran has submitted internet 
treatise evidence.  One internet article, titled "Sinus 
Infections and Asthma," indicates that for lots of people, sinus 
infections, or sinusitis, and asthma go together.  In another 
article from the Mayo Clinic, it was stated that asthma was a 
risk factor for nasal polyps.

Medical treatise evidence can provide important support when 
combined with the pertinent opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible causality 
based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 
229 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, 
the medical treatise evidence tends to support both medical 
opinions.  

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
held that a claims file review, as it pertains to obtaining an 
overview of a Veteran's medical history, is not a requirement for 
private medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims file 
is a tool to assist in familiarity for the physician with the 
claims file, and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not review 
the claims file as  there are other means by which a physician 
can become aware of critical medical facts, such as a history of 
treating a Veteran for an extended period of time and/or 
reviewing pertinent medical literature.  The relevant focus is 
not on whether the clinician had access to the claims file, but 
instead on whether the clinician was "informed of the relevant 
facts" in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

Both VA examiners are competent to provide an opinion regarding a 
causal relationship between asthma and nasal polyps and sinusitis 
since both are medical professionals.  While one examiner opined 
that there was no causal relationship, the other indicated that 
was such a relationship.  One of the medial treatise articles 
tends to support the first opinion that the nasal disability and 
asthma go hand in hand, while the other goes a step further by 
indicating that the asthma is a risk factor for developing the 
nasal conditions.  

The Board finds that the medical evidence of record is in 
relative equipoise as to the matter of whether polyps and 
sinusitis are proximately due to or the result of, the service-
connected asthma disability.  As noted, there are contradictory 
opinions, but the Board finds that they are of equally probative 
value as they were provided by professional and appear based on 
accurate medical histories.  The treatise evidence supports a 
finding that asthma can cause nasal polyps and sinusitis, in 
general, which offers support for the positive opinion.

The evidence in this case is so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by law 
and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

Accordingly, service connection for polyps and sinusitis as 
secondary to asthma is warranted.


ORDER

Service connection for polyps and sinusitis as secondary to 
asthma is granted. 



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


